Citation Nr: 9926795	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pyorrhea.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter arises from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of pyorrhea, and pyorrhea, if present, is not 
considered a disability for VA purposes.  

2.  An unappealed January 1973 rating decision by the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss.  

3.  The additional evidence submitted since the RO's January 
1973 decision bears directly and substantially on the issue 
under consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed bilateral hearing 
loss and his active service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for pyorrhea 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The January 1973 rating decision by the RO, which denied 
the veteran's claim for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1998).  

3.  The evidence received since the RO's January 1973 rating 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1998).  

4.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question which must be 
answered is whether the veteran has submitted a well-grounded 
claim for service connection.  The veteran has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran maintains that he was treated for pyorrhea in 
service in April 1957.  His service medical records show that 
he received dental treatment in October 1956, in February and 
August 1957, and in January and February 1958.  The records 
show that a number of teeth were pulled during the course of 
his active service, but do not indicate the presence of or 
treatment for pyorrhea.  The report of his service separation 
examination is negative for any indication of pyorrhea.  No 
further information regarding this disorder is contained in 
the available records.  

The veteran was requested to provide the names and addresses 
of all dental or other medical professionals who had treated 
him for pyorrhea since his discharge from service.  A letter 
was received in August 1998 from Thomas L. Appelfeller, 
D.D.S., one of the veteran's listed treating physicians.  Dr. 
Appelfeller stated that his office could not locate any 
records pertaining to the veteran.  However, he also 
indicated that the absence of any documentation pertaining to 
the veteran did not necessarily mean that the veteran had not 
been treated at his office.  No other contemporaneous 
clinical treatment records pertaining to the veteran's 
treatment for pyorrhea were received.  

The veteran appeared at a personal hearing at the RO in 
February 1999 before a Hearing Officer and testified that 
while en route to Korea on board the S.S. Breckinridge, he 
developed dental problems and had some teeth pulled.  He 
indicated that following his discharge from service, he 
visited a dentist who informed him that he had incurred 
problems with his lower jaw resulting from the manner in 
which his teeth were pulled in the military.  He indicated 
that his remaining teeth had been extracted between 1960 and 
1965, and that he did not have enough money to pay for 
dentures.  The veteran testified that at the time his teeth 
were initially pulled in the service, he had been advised 
that pyorrhea was the cause.  

In June 1999, the veteran appeared before at a hearing before 
the BVA and testified that he had been advised that he had 
pyorrhea while traveling on board the S.S. Breckenridge en 
route to Korea, and had several teeth pulled.  The veteran 
testified that following service that he had sporadic dental 
treatment, and reiterated his earlier account of having his 
remaining four teeth pulled at the Mariner's Hospital in 
Duluth, Minnesota.  He indicated that he had been advised 
that obtaining a lower dental plate would be cost 
prohibitive, and that as he had been advised that he had 
serious problems with his lower jaw resulting from dental 
treatment in the military which would require surgery, 
service connection for pyorrhea was warranted.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for pyorrhea.  As 
noted, the veteran has not submitted any medical evidence 
that he currently suffers from pyorrhea, and his service 
medical records are negative for pyorrhea.  In the absence of 
a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
addition, even if pyorrhea were currently present, it is not 
considered a disability for VA purposes.   See 38 C.F.R. 
§ 4.149 (1998)

Moreover, any lay statements or testimony by the veteran that 
he currently has a disability with respect to pyorrhea does 
not constitute medical evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board recognizes that the veteran has 
dental problems, but he has not presented any medical 
evidence to support his claim that this condition was the 
result of any pyorrhea he had incurred in service or that he 
currently has pyorrhea.  Accordingly, absent any medical 
evidence of a current disability with respect to pyorrhea, 
the veteran's claim for service connection for pyorrhea is 
not well grounded and must therefore be denied.  


II.  Hearing Loss

Initially, the Board notes that the RO decided the veteran's 
new and material claim under a standard which has been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Given the Boards decision with respect to this issue, 
explained below, the Board finds that the veteran is not 
prejudiced by its initial analysis of his new and material 
claim under the new case law.  It is therefore not necessary 
to remand the case to the RO for further consideration of 
this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In January 1973, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
was informed of his appellate rights but did not appeal that 
decision which hence became final.  Claims which have 
previously been denied by final decisions may only be 
reopened if new and material evidence has been submitted.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the claimant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  If so, the second step requires a 
determination of whether the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then the 
VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, an adjudication of the 
merits of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself or in conjunction with other evidence 
previously submitted is so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  Id.  

The evidence considered by the RO in reaching its January 
1973 decision consisted of the veteran's service medical 
records.  These records show that his hearing was 15/15 
bilaterally as reflected in the reports of both his service 
entrance and service separation examinations.  Audiometric 
testing was not performed.  No incidents involving exposure 
to acoustic trauma were noted in the service medical records.  

Evidence received since the January 1973 final decision 
includes contemporaneous clinical treatment records dated in 
May 1980 and November 1991, statements by the veteran in 
support of his claim, and transcripts of personal hearing 
testimony before a Hearing Officer at the RO in February 1999 
and before the BVA at a video conference hearing in June 
1999.  The clinical treatment records noted here consist of 
two audiometric examination reports apparently showing that 
the veteran had bilateral sensorineural high frequency 
hearing loss.  However, these audiometric reports, dated in 
May 1980 and November 1991 fail to include any opinion as to 
the etiology of the demonstrated high frequency bilateral 
hearing loss.  

The veteran indicated in his testimony, as reflected in the 
transcripts of both the RO hearing before the Hearing Officer 
in February 1999 and the video conference hearing in June 
1999, that while serving in South Korea, he was participating 
in military exercises when a South Korean soldier fired a 
grenade launcher from his shoulder.  The veteran testified 
that the grenade misfired, and knocked him unconscious.  
According to the veteran, he was taken to a first-aid tent, 
and was directed to remain in his barracks until his hearing 
returned.  Afterwards, he indicated that he was taken out of 
his line company and performed officers' club duties for the 
remainder of his tour.  He stated that following his 
discharge from service, he sought treatment in approximately 
1973 and purchased a hearing aid.  The veteran indicated that 
he was advised that he was advised that he had incurred 20 
percent hearing loss, and that it was due to a single 
instance of exposure to a loud concussion.  He stated that he 
had hearing difficulties ever since the incident in service.  

The Board has evaluated the above discussed evidence, and 
finds that it was not a part of the record at the time of the 
January 1973 rating decision, and is not cumulative of other 
evidence available at that time.  The medical evidence 
submitted since the time of the January 1973 rating decision 
also tends to show that the veteran has a present disability 
with respect to bilateral hearing loss.  Moreover his 
testimony in the June 1999 video conference hearing, while 
not medical evidence per se, does address the etiology of 
that hearing loss.  Accordingly, the Board finds that the 
newly submitted evidence is clearly probative of the central 
issue in this case.  

Therefore, the Board finds that the additional evidence 
submitted subsequent to the RO's January 1973 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for bilateral hearing loss.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for bilateral 
hearing loss has been reopened, the Board must determine if 
this claim is well grounded.  As noted, the law provides that 
service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  

The veteran's service medical records are negative for any 
indication of bilateral hearing loss.  The report of the 
service separation examination shows that his hearing was 
15/15 bilaterally.  No audiometric tests were performed in 
service.  

The reports of the clinical audiometric examinations dated in 
July 1980 and November 1991 appear to indicate that the 
veteran has bilateral high frequency hearing loss.  However, 
as noted, these records do not indicate the etiology of this 
hearing loss.  

As discussed, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in February 1999, and 
testified that he developed significant hearing problems in 
service when a grenade launcher being discharged from his 
shoulder misfired.  The veteran indicated that he had been 
knocked unconscious and that afterwards, he experienced 
difficulty hearing and that he had later been assigned to 
work at a local officers' club waiting tables and bartending.  
The veteran later testified before the BVA in June 1999 that 
he did not receive treatment following this accident, beyond 
being taken to a first aid tent and made to rest in his 
barracks for a period of time.  Following service, the 
veteran indicated that his treating physician advised him 
that his bilateral hearing loss appeared to be the result of 
a one-time exposure to severe acoustic trauma.  He also 
testified that he had been advised that his service medical 
records had been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  

The Board has evaluated this evidence, and finds that the 
veteran has failed to meet his initial burden of presenting 
evidence of a well-grounded claim for service connection for 
bilateral hearing loss.  The only medical evidence of record 
addressing whether he currently has bilateral hearing loss 
consists of the July 1980 and November 1991 audiometric 
examination reports.  However, these reports fail to address 
the etiology of the veteran's hearing loss.  Moreover, the 
veteran testified that he had been advised that his hearing 
loss was the result of exposure to acoustic trauma, but he 
has not presented any medical evidence to this effect, and no 
responses to requests for medical treatment records regarding 
his hearing loss was received.  

The Board acknowledges that the veteran may have been advised 
that his service medical records had been destroyed in the 
1973 NPRC fire.  However, it appears that his service medical 
records are intact and contained within his claims file, 
along with several duplicate sets of those records.  

In addition, as a lay person, the veteran is not competent to 
address an issue requiring an expert medical opinion, to 
include a medical diagnosis or opinion as to medical 
etiology.  See Moray, supra; Espiritu, supra.  Therefore, 
statements and testimony by the veteran that his bilateral 
hearing loss was related to service do not constitute medical 
evidence.  What is missing in this case is a definite 
statement by a medical professional, supported by a rationale 
and evidence, that the veteran currently has bilateral 
hearing loss that was related to exposure to acoustic trauma 
during service.  Absent such an opinion, his claim is not 
well grounded and must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for bilateral hearing loss.  The Board has not 
been made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103; 
McKnight, supra; Epps, supra; Grivois, supra.  The Board also 
views its discussion as sufficient to inform the veteran of 
the evidence necessary to complete a claim for service 
connection for a bilateral hearing disorder.  See Robinette, 
supra.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for pyorrhea is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

